      Case 1:19-cv-01374-MKV Document 48 Filed 04/29/20 Page 1 of 2
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: 4/29/2020

 MANUEL PIMENTEL,

                            Plaintiff,

                    -against-                                   1:19-cv-1374 (MKV)

 615 W. 176TH ST. LLC, and CHONG S.                                   ORDER
 PIPER,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of a letter from Defendants, dated April 22, 2020, informing the

Court that the parties have reached a settlement in principle and requesting that the Court adjourn

all dates and deadlines in this case sine die [ECF #47]. However, because Plaintiff’s Complaint

asserts claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., judicial

approval is required before settlement. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199, 206 (2d Cir. 2015) (holding that FLSA settlements require the approval of either the district

court or the United States Department of Labor). “In deciding whether to approve a stipulated

settlement, the Court must scrutinize the settlement for fairness.” Boucaud v. City of New York,

No 07-cv-11098 (RJS), 2010 WL 4813784, at *1 (S.D.N.Y. Nov. 16, 2010).

       Accordingly, IT IS HEREBY ORDERED that the parties shall provide the Court with a

copy of the settlement agreement by May 29, 2020. IT IS FURTHER ORDERED that, by May

29, 2020, the parties shall submit a joint letter to the Court explaining why the proposed

settlement reflects a “fair and ‘reasonable compromise of disputed issues rather than a mere

waiver of statutory rights brought about by an employer’s overreaching.’” Wolinsky v. Scholastic

Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (quoting Mosquera v. Masada Auto Sales, Ltd.,
         Case 1:19-cv-01374-MKV Document 48 Filed 04/29/20 Page 2 of 2



No. 09-cv-4925 (NGG), 2011 WL 282327, at *1 (E.D.N.Y. Jan. 25, 2011)). Specifically, the

parties should address the following factors:

       (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses”; (3) the seriousness of the litigation risks
       faced by the parties; (4) whether “the settlement agreement is the product of arm's-
       length bargaining between experienced counsel”; and (5) the possibility of fraud or
       collusion.

Id. (quoting Medley v. Am. Cancer Soc., No. 10 Civ. 3214, 2010 WL 3000028, at *1 (S.D.N.Y.

July 23, 2010)). The letter must also address whether there is a bona fide dispute as to the

number of hours worked or the amount of compensation due and how much of the proposed

settlement Plaintiff’s attorney shall be seeking as fees. Cheeks, 796 F.3d at 203, 206. Absent

special circumstances, the Court will not approve any settlement agreement that is filed under

seal or in redacted form. Id. at 206.

       IT IS FURTHER ORDERED that the parties, including Plaintiff personally, shall appear

via teleconference for a fairness hearing on June 18, 2020 at 11:30 AM. Defendants are

welcome, but not obligate, to attend. If Plaintiff does not speak English, Plaintiff must provide

his own interpreter. The hearing can be accessed by dialing the Court’s teleconference line at

(888) 278-0296. Enter the access code 519-5844 when prompted. All other filing deadlines and

appearance dates are adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: April 29, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
